COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-05-256-CV


IN RE BRUCE SCOTT GARRETT                                                  RELATOR

------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION 1
------------
        The court has considered relator's petition for writ of mandamus and is
of the opinion that relief should be denied.  Accordingly, relator's petition for
writ of mandamus is denied.
 
                                                                  PER CURIAM

 
PANEL B:   HOLMAN, WALKER, and MCCOY, JJ.

DELIVERED: August 18, 2005
 
NOTES
1. See Tex. R. App. P. 47.4.